Eschweiler, J.
(dissenting). This case was tried in September, 1916. The case of Dinan v. Chicago & M. E. R. Co. 164 Wis. 295, 159 N. W. 944, was not determined until November 14, 1916.
After the case had been submitted to the jury the court below took the case away from the jury and directed judgment for the defendant on the theory that the plaintiff was chargeable as a matter of law with contributory negligence. In. differentiating the case at bar from the rule laid down in Turtenwald v. Wis. Lakes I. & C. Co. 121 Wis. 65, 98 N. W. 948, the court gave as one reason therefor that the vehicle in this case causing the injury was “upon a pathway which was definitely fixed by the course of the street railway tracks from which it could not deviate in order to avoid injury, and that the very presence of those tracks constitutes a warning or admonition of probable danger.”
The Dinan Case, supra, disposes of the situation of a person whose work requires him to be upon the highway and in the path of such street ears, which cannot, as in the case of' *342the wagon in the Turtenwald Case, deviate from their path. Had that decision, holding as it did that one lawfully working on the highway and in the path of a street car is not required to keep the same lookout as the traveler unnecessarily driving along the track, been before the trial court-, it might well be that the trial court would have held that it was proper for the jury to determine whether or not the plaintiff in this case failed in the ordinary care required of him under the rule recognized in that case. I think both the plaintiff and the court below should have an opportunity to have this case tried and disposed of under the view taken by this court of the respective rights of plaintiff and defendant as indicated in the Dinan Case.